Case 2:20-cv-06974-SB-E Document 46 Filed 02/03/21 Page1ofi Page ID #:551

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

 

Case No.: 2:20-cv-06974-SB (Ex) Date: 2/3/2021

 

Title: Kjersti Flaa, et al. v. Hollywood Foreign Press Association, et al.

 

 

Present: The Honorable STANLEY BLUMENFELD, JR., U.S. District Judge

 

Victor Cruz N/A
Deputy Clerk Court Reporter
Attorney(s) Present for Plaintiff(s): Attorney(s) Present for Defendant(s):
None Appearing None Appearing

Proceedings: [In Chambers] ORDER DENYING DEFENDANTS’ REQUEST
FOR PUBLICATION AS MOOT [DKT. NO. 44]

Defendants filed a request for publication of the Court’s November 20, 2020
Order (Dkt. No. 34) dismissing Plaintiff Kjersti Flaa’s complaint. Since
Defendants’ request, Westlaw has made the Order available on its service. See
Flaa v. Hollywood Foreign Press Ass’n, No. 2:20-cv-06974-SB (Ex), 2020 WL
8256191 (C.D. Cal. Nov. 20, 2020). The Court does not believe any further action
is warranted and therefore DENIES Defendants’ request as (practically) moot.

IT IS SO ORDERED.

CV-90 (12/02) CIVIL MINUTES —- GENERAL Initials of Deputy Clerk VPC

1
